100 N.Y.2d 553 (2003)
DANIEL A. BOONS, Respondent,
v.
JOHN A. MARTOCCI, Also Known as JOHN MARTIN, et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Submitted April 21, 2003.
Decided June 12, 2003.
Motion for reargument dismissed as untimely (see 22 NYCRR 500.11 [g] [3]) [see 98 NY2d 728]. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Judge GRAFFEO taking no part.